Name: 75/538/EEC: Commission Decision of 25 July 1975 authorizing the Italian Republic to reduce for Sicily the minimum lengths of certain vine propagation material (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agricultural activity;  regions of EU Member States;  cultivation of agricultural land
 Date Published: 1975-09-09

 Avis juridique important|31975D053875/538/EEC: Commission Decision of 25 July 1975 authorizing the Italian Republic to reduce for Sicily the minimum lengths of certain vine propagation material (Only the Italian text is authentic) Official Journal L 237 , 09/09/1975 P. 0022 - 0022COMMISSION DECISION of 25 July 1975 authorizing the Italian Republic to reduce for Sicily the minimum lengths of certain vine propagation material (Only the Italian text is authentic) (75/538/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 68/193/EEC (1) of 9 April 1968 on the marketing of material for the vegetative propagation of the vine as last amended by Council Directive No 74/648/EEC (2) of 9 December 1974, and in particular Article 3 (4) (c) thereof; Having regard to the request submitted by the Italian Republic; Whereas Directive No 68/193/EEC prescribes certain minimum lengths, particularly for nursery cuttings and rooted cuttings for the marketing of material for the vegetative propagation of the vine; Whereas these minimum lengths are appropriate to general growing conditions in the Community; Whereas Sicily enjoys particularly favourable growing conditions and it accordingly seems justified to authorize the Italian Republic to lay down smaller minimum lengths for the nursery cuttings and rootstocks; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic is authorized, on the terms set out hereunder, to reduce for Sicily the minimum lengths of nursery cuttings of vitis vinifera and rootstocks indicated in Part III item 1 B and in item 2 B of Annex II of Council Directive No 68/193/EEC, the following conditions: (a) nursery cuttings and rooted cuttings shall have a minimum length of 15 cm; (b) if the length is less than 30 cm, the length shall be indicated on the label prescribed in Article 10 of Directive No 68/193/EEC. Article 2 The Italian Republic shall notify the Commission as to the date from which and the manner in which it intends to avail itself of the authorization granted in Article 1. The Commission shall inform the other Member States thereof. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 25 July 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 93, 17.4.1968, p. 15. (2)OJ No L 352, 28.12.1974, p. 43.